DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
The claims require administering a “ligand of apoptosis-associated speck-like protein containing a CARD (ASC)”. Although dependent claim 15 recites that the ligand can be a number of antibodies, the genus of claimed ligands is much broader. The claims also require homologs, isoforms, variants, and derivatives of SEQ ID NO:1 and variants, fragments or derivates of the antibodies of claim 15. The specification does not describe which amino acid residues, nucleic acid residues, or other molecular components are present in the genus of ASC ligands, homologs, isoforms, variants and derivatives of SEQ ID NO: 1 or variants, fragments, or derivatives of the antibodies or of the agents of claim 16. The specification fails to disclose the structures common to all members of the genus of molecules encompassed by the broad definition provided by applicant. The specification does not disclose the structure of all of the claimed variant molecules and fails to provide sufficient specific examples of compounds that fall within the genera encompassed by the claims. In the absence of a known or disclosed correlation between structure and function, claims which encompass variants defined by their function are generally not considered described. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. Regarding the claimed scope that includes antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted). The relevant antibody art confirms this quandary, indicating that “knowledge of an epitope or antigen used to generate a monoclonal antibody is insufficient for making the original antibody available, even if suitable in vitro test systems for screening are used.” See p. 8, lines 3-5 of WO 2009/033743 A1. Therefore, those of skill in the art 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of neurodegenerative diseases, comprising administering a ligand of apoptosis-associated speck-like protein containing a CARD (ASC), does not reasonably provide enablement a method of prevention of neurodegenerative diseases comprising administering a ligand of ASC. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Preventing neurodegenerative diseases, including Alzheimer’s disease (AD), would require undue experimentation. Prevention requires 100% efficacy. That is, no patient treated with the active agent develops the disease. The speciation discloses no guidance or working examples of using the claimed agent to provide complete prevention of disease. Thus, there are no working examples commensurate in scope with the claims. 
The nature of preventing Alzheimer's disease is complex. While the level of skill in the art is high, the level of predictability is low. The term "prevention" is generally understood in the art to encompass a total protection from disease or injury. Thus, given the high level of required effect, a high level of evidence showing prevention is also required.  The instant specification provides NO evidence that is on point to prevention of disease.  
The art does not provide compensatory teachings as it is silent with respect to preventing Alzheimer’s disease and associated diseases. The art does not provide compensatory teachings as it is silent with respect to preventing AD. Successful treatment of AD was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is no known cure or preventative measure for AD and related diseases, as evidenced by Van Cauwenberghe et al. (The genetic landscape of Alzheimer disease: clinical implications and perspectives. Genet Med 18, 421–430 
Given the complex nature of the invention, and given the art-recognized unpredictability of treatment protocols, and since there is a lack of guidance presented in the specification to overcome the obstacles disclosed in the prior art (in the working examples or otherwise), it would require undue experimentation to make and use the claimed invention in its full scope.
It is noted that removing "or prevention" from claim 1 would overcome the rejection.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 7 and 9, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claims 6 and 10 are included in this rejection as they depend from rejected claims 5 and 9 but do not clarify the scope of patent protection sought.
Regarding claims 18-21 and 23, MPEP § 2173.05(p) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. Therefore, since claims 18-21 and 23 encompass a product and process in each of the claims, the claims are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20160147099 (IDS, 06/19/2020).
KR20160147099 teaches that Alzheimer's disease can be treated by using the small molecule, caffeic acid phenethyl ester (CAPE), which interacts directly with ASC and prevents NLRP3 activation by MSU (monosodium urate) crystals, thus meeting the limitations of claims 1-4 and 11. See fig 2 and claim 5. 

Claims 1-4, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keane et al. (US 2009/0104200 A1).
Keane teaches a method of treating neurological disorders, including Alzheimer's disease, amyotrophic lateral sclerosis, and Parkinson’s disease comprising administering antibodies that specifically bind to ASC and inhibits its activity, thus meeting the limitations of claims 1-4 and 11. See [0041]. Keane teaches that the antibodies can be polyclonal antibodies, monoclonal antibodies, chimeric antibodies, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. as applied to claims 1-4, 11-13, 15 and 16 above, and further in view of Schmidt et al. (J. Exp. Med. 2016, IDS, 06/29/2020). 
Keane teaches as set forth above but fails to teach administering an antibody derivative of claim 14.
Schmidt teaches a single domain antibody (i.e. a VHH) that specifically binds to ASC, and thus inhibits inflammasome activation by agents that trigger NLRP3, AIM2, and NAIP in human macrophage-like cells, as in claim 14. See p.772, 4th paragraph. Schmidt does not teach treating neurodegenerative diseases.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Keane and Schmidt. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Keane teaches treatment of neurological disorders with antibodies that can be humanized and because Schmidt teaches an example of an ASC specific .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. as applied to claims 1-4, 11-13, 15 and 16 above, and further in view of Jankovic et al. (WO 2013/007763 A1). 
Keane teaches as set forth above but fails to teach administering the nucleic acid molecules of claim 17.
Jankovic teaches ASC binding inhibitors, including an antibody, an antibody fragment, an antibody-like molecule, an oligopeptide of 6-30 amino acid residues, a nucleic acid aptamer molecule of 10-75 nucleotides in length, soluble polypeptide comprising a contiguous amino acid sequence of at least 30 amino acids comprised within the protein sequence of ASC, siRNA, and antisense nucleic acids, as in claims 11, 16 and 17.  
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Keane and Jankovic. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Keane teaches treatment of neurological disorders with binding inhibitors of ASC and because Jankovic teaches examples of such binding inhibitors that can be used in Keane’s methods. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 16/955,815 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘815 claims are directed to the same types of ASC ligands and assay methods and methods of treatment or prevention of neurodegenerative diseases comprising the use of the ACS ligands, as in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
26 February 2022